DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/15/2021, with respect to the rejections of claims 1, 22 and 43 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  

Allowable Subject Matter


Claims 1-5, 8-26, 29-47 and 50-63 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 1 is allowable for disclosing
A system for prioritizing electronic communications, the system comprising: 
a communication processing system comprising one or more hardware processors, the communication processing system maintaining a queue of electronic communications; and 
a lead scoring service in communication with the communication processing system, the lead scoring service comprising one or more hardware processors, the system being programmed to perform operations comprising: 
receiving, by the lead scoring service, an indication of a first incoming electronic communication received by the communications processing system; 

obtaining, by the lead scoring service, metadata that characterizes the first incoming electronic communication; 
performing, by the lead scoring service, the quick evaluation of the first incoming electronic communication, the performing of the quick evaluation comprising: 
applying, by the lead scoring service, machine learning to the metadata to generate a plurality of scoring models; 
selecting, by the lead scoring service, a scoring model for the first incoming electronic communication from the plurality of scoring models, the selecting based on at least one characteristic of the first incoming electronic communication; and 
generating, by the lead scoring service, a score for the first incoming electronic communication using the scoring model, the generating based on a propensity of the first incoming electronic communication to result in a purchase and a value of the purchase; AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 15/202,970Dkt: 2185.010US1 Filing Date: July 6, 2016  
inserting, by the communications processing system, the first incoming electronic communication into the queue of electronic communications at a position based on the score for the first incoming electronic communication; 
receiving, by the lead scoring service, an indication of a second incoming electronic communication; 
obtaining, by the lead scoring service, metadata that characterizes the second incoming electronic communication; 
determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication, the determining based at least in part on a second available 
performing, by the lead scoring service, the comprehensive evaluation of the second incoming electronic communication, the performing of the comprehensive evaluation comprising: 
identifying, by the lead scoring service, a user associated with the second incoming electronic communication; 
accessing, by the lead scoring service, lead information corresponding to the user associated with the second incoming electronic communication; 
selecting, by the lead scoring service, a scoring model for the second incoming electronic communication from the plurality of scoring models; and 
generating, by the lead scoring service, a score for the second incoming electronic communication using the scoring model, the metadata that characterizes the second incoming electronic communication, and the lead information corresponding to the user associated with the second incoming electronic communication, and 
inserting, by the communications processing system, the second electronic communication into the queue of electronic communications at a position based on the score for the second electronic communication.  
	The closest references found
Power et al. (US Pub. 2004/0057570), Ramanujam et al. (US Pub. 2013/0288722) and Harasimiuk et al. (US Pub. 2016/0036973) disclose the concept of prioritizing and presenting calls routed from callers through a communication network to an agent, the call is assigned the priority value and is displayed with an indication of its assigned priority value so that the agent may service the calls in priority order, wherein, all voice-based calls receive the highest priority, and text based calls need not be responded to immediately (Power). The prior art further disclose generating the models to determine a 
The prior art, however, do not teach “determining, by the lead scoring service, to perform a quick evaluation of the first incoming electronic communication, the determining based at least in part on a first available capacity of the lead scoring service … determining, by the lead scoring service, to perform a comprehensive evaluation of the second incoming electronic communication, the determining based at least in part on a second available capacity of the lead scoring service, the second available capacity being greater than the first available capacity”. 
Therefore the combination of features is considered to be allowable.
Claims 2-5 and 8-21 are considered to be allowable because they are dependent on claim 1.
Claims 22 and 43 are considered to be allowable for disclosing the similar subject matter to claim 1.
Claims 23-26 and 29-42 are considered to be allowable because they are dependent on claim 22.
Claims 44-47 and 50-63 are considered to be allowable because they are dependent on claim 43.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123